In a negligence action to recover damages for personal injury, the plaintiff appeals from an order of the Supreme Court, Rockland County, entered December 23, 1964, which denied his motion for a rehearing of the denial of his prior application for a general preference in trial. Such motion for a rehearing was based on additional affidavits and was, in effect, a new motion for the preference. Order reversed, with $10 costs and disbursements; motion granted; and general preference in trial directed to be accorded to this action. In our opinion, under all the facts and circumstances disclosed by this record, it was an improvident exercise of discretion to have denied the preference. Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.